Title: To Thomas Jefferson from Oliver Evans, 5 May 1805
From: Evans, Oliver
To: Jefferson, Thomas


                  
                     
                        Sir
                         
                     
                     Phila May 5th 1805
                  
                  By yours of 20th utl I find I have not wrote so explicitly as to be clearly understood Mr Clymer did not mean to impose any conditions on which his communications should be made he only means to keep his project a profound Secret untill it may be put in operation if adopted because a knowledge of the mode or means of attack would give an enemy an opportunity of preparing for defense ever Since the receit of your Answer Mr Clymer has been out of the City and I do not know where to direct a letter to him as soon as he returns which I expect will be in a few days you may expect to hear from him—
                  Your most Obdt Huml Servt
                  
                     Oliver Evans 
                     
                  
               